Title: To Thomas Jefferson from Daniel Brent, 10 August 1802
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dep: of State, August 10th 1802.
          
          Daniel Brent respectfully informs the President that a duplicate Commission was sent some time ago to Mr Scott, and that he acknowledged the receipt of it on the 27th of last month. He begs leave also to inform the President that a Commission for Mr Selman is made out, and sent to the Treasury Department;—one of the Blanks already signed by the President and Secretary of State having answered the purpose.
        